       Case 4:20-cv-00130-LPR Document 2 Filed 02/06/20 Page 1 of 10
                                                                                   ELECTRONICALLY FILED
                                                                                         Pulaski County Circuit Court
                                                                                  Terri HoHlngaworth, Circuit/County Clerk
                                                                                     2020-Jan-10 15:50:15
                                                                                         60CV-20-312
                                                                                      C06D04 : 10 Pages
                    IN THE CIRCUIT COURT OF PULASKI COUNTY
                                 CIVIL DIVISION

STUART PINSON                                                               PLAINTIFF

vs.                             Case No.
                                           -------
DIAMOND POOLS, LLC                                                          DEFENDANT

                                           COMPLAINT

       COMES NOW, Plaintiff Stuart Pinson, by and through his attorneys, Cox, Sterling,

McClure & Vandiver, PLLC, and in support thereof he does hereby state and allege as follows:

                           I.      PRELIMINARY STATEMENTS

       1.      This is an individual action brought by Plaintiff.

       2.      Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. § 201, et

seq. ("FLSA") and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201, et seq.

("AMWA"), for declaratory judgment, monetary damages, liquidated damages, prejudgment

interest, and costs, including reasonable attorneys' fees, as a result of Defendant's failure to pay

Plaintiff overtime compensation for hours worked in excess of forty (40) hours per week.

       3.      Plaintiff brings this action for breach of contract under Arkansas law.

       4.      Upon information and belief, for at least three (3) years prior to the filing of this

Complaint, Defendant has willfully and intentionally committed violations of the FLSA and the

AMWA.

                            II.      JURISDICTION AND VENUE

       5.      The acts alleged in this Complaint had their principal effect within Pulaski County,

Arkansas, and jurisdiction and venue are proper in this court.
       Case 4:20-cv-00130-LPR Document 2 Filed 02/06/20 Page 2 of 10




                                     ID.     THE PARTIES

       6.      Plaintiff Stuart Pinson is a citizen of the United States, domiciled in Pulaski County,

Arkansas.

       7.      Plaintiff was employed by Defendant between July of2015 and July of 2019.

       8.      At all times relevant to this Complaint, Plaintiff was paid as an independent

contractor even though he was an employee.

       9.      Plaintiff is an "employee" of Defendant as defined by 29 U.S.C. § 203(e) and Ark

Code Ann.§ 11-1-104.

       10.     At all times material herein, Plaintiff has been entitled to the rights, protections and

benefits provided under the FLSA and the AMWA.

       11.     Plaintiff brings this action pursuant to 29 U.S.C. § 216(b).

       12.     At all relevant times, Defendant was an "employer" of Plaintiff within the meaning

of the FLSA, 29 U.S.C. § 203(d), and the AMWA.

       13.     Defendant is a business designing and installing pools for clients in and around

central Arkansas.

       14.     Defendant is a domestic, for-profit limited liability company whose registered

agent for service of process for the state of Arkansas is Loyd Matheny, 5501 Ranch Drive, Little

Rock, AR 72223.

       15.     Defendant's annual gross volume of sales or business done is not less than

$500,000.00.

       16.     Defendant has more than four employees.

       17.     During each of the three years preceding the filing of this Complaint, Defendant

employed at least two individuals who were engaged in interstate commerce or in the production



                                                  2
        Case 4:20-cv-00130-LPR Document 2 Filed 02/06/20 Page 3 of 10




of goods for interstate commerce, or had employees handling, selling or otherwise working on

goods or materials that had been moved in or produced for commerce by any person.

        18.     Defendant hired and fired, or had the right to fire, Plaintiff, established and

maintained the pay policies and work schedules for Plaintiff, supervised Plaintiff, and otherwise

controlled the working conditions of Plaintiff.

                               IV.    FACTUAL ALLEGATIONS

        19.     Plaintiff repeats and realleges all previous paragraphs of this Complaint as though

fully incorporated in this section.

       20.      Defendant's primary business purpose is to design and install pools in and around

central Arkansas.

       21.      Within three years prior to the filing of this Complaint, Defendant hired Plaintiff to

perform relevant duties, including designing pools for clients.

        22.     Plaintiff worked for Defendant from July of2015 to July of 2019.

       23.      During the period relevant to this lawsuit, Defendant classified Plaintiff as an

independent contractor.

        24.     Plaintiff was misclassified as an independent contractor. Defendant directed and

controlled Plaintiff, Plaintiff used Defendant's equipment and tools, Defendant trained Plaintiff,

and Plaintiff and Defendant had an ongoing relationship that was not on a project basis.

        25.     Plaintiff's hours varied from week to week, but Plaintiff worked more than 40

hours a week for Defendant on a regular basis.

       26.      Despite his overtime work, Plaintiff was not properly compensated for all hours or

all overtime hours worked each week as a direct result of the policies and procedures implemented

by Defendant.



                                                  3
        Case 4:20-cv-00130-LPR Document 2 Filed 02/06/20 Page 4 of 10




        27.    As a result of Defendant's policy of paying Plaintiff as an independent contractor

even though Plaintiff operated as an employee, Plaintiff was not paid overtime wages for all hours

worked in excess of forty hours per week.

        28.    Defendant required Plaintiff to sign an employment agreement called a Designer

Agreement on February 25, 2019. See Exhibit A.

        29.    The Designer Agreement states that Plaintiff is an employee.

        30.    The Designer Agreement required that Defendant pay Plaintiff commissions after

applying chargebacks for inaccurate estimates.

        31.    Defendant applied chargebacks for work performed prior to the Designer

Agreement and also applied chargebacks that had no basis in fact in order to refuse Plaintiff proper

payments.

        32.    Plaintiff has been damaged by the improper use of chargebacks in order to deprive

Plaintiff of his compensation guaranteed by his employment agreement.

                             V.   FIRST CAUSE OF ACTION
                           CLAIM FOR VIOLATION OF THE FLSA

        33.    Plaintiff repeats and realleges all previous paragraphs of this Complaint as though

fully incorporated in this section.

        34.    Plaintiff asserts this claim for damages and declaratory relief pursuant to the FLSA,

29 U.S.C. § 201, et seq.

        35.    At all relevant times, Defendant was Plaintiff's employer within the meaning of the

FLSA.

        36.    At all relevant times, Defendant has been, and continues to be, an enterprise

engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.




                                                 4
       Case 4:20-cv-00130-LPR Document 2 Filed 02/06/20 Page 5 of 10




       37.     29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to pay all

employees time and one half of the regular wages for all hours worked over forty (40) hours in a

week, unless an employee meets certain exemption requirements and all accompanying

Department of Labor regulations.

       38.     At all relevant times of this Complaint, Defendant classified Plaintiff as an

independent contractor despite the fact Plaintiff was an employee.

       39.     Despite the entitlement of Plaintiff to overtime payments under the FLSA,

Defendant failed to pay Plaintiff for an overtime rate of one and a half times his regular rate of pay

for all hours worked over forty (40) hours in each one-week period.

       40.     Defendant's failure to pay Plaintiff all overtime wages owed was willful.

       41.      By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff for

monetary damages, liquidated damages, and costs, including reasonable attorneys' fees, for all

violations that occurred within the three (3) years prior to the filing of this Complaint.

       42.     Alternatively, should the Court find that Defendant acted in good faith in failing to

pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of prejudgment interest at

the applicable legal rate.

                               VI.  SECOND CAUSE OF ACTION
                             CLAIM FOR VIOLATION OF THE AMWA

        43.     Plaintiff repeats and realleges all previous paragraphs of this Complaint as though

fully incorporated in this section.

        44.     Plaintiff asserts this claim for damages and declaratory relief pursuant to the

AMWA, Ark. Code Ann.§ 11-4-201 et seq.

        45.     At all relevant times, Defendant was Plaintiff's "employer'' within the meaning of

the AMWA, Ark. Code Ann.§ 11-4-203(4).

                                                  5
       Case 4:20-cv-00130-LPR Document 2 Filed 02/06/20 Page 6 of 10




       46.      Sections 210 and 211 require employers to pay all employees one and one-half

times regular wages for all hours worked over forty hours in a week, unless an employee meets

certain exemption requirements and all accompanying Department of Labor regulations.

        47.     At all relevant times of this Complaint, Defendant classified Plaintiff as an

independent contractor despite the fact Plaintiff was an employee.

        48.     Defendant's failure to pay Plaintiff all overtime wages owed was willful.

        49.     By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff for

monetary damages, liquidated damages, and costs, including reasonable attorneys' fees, for all

violations that occurred within the two (2) years prior to the filing of this Complaint pursuant to

Ark. Code Ann. § 11-4-18.

        50.     Alternatively, should the Court find that Defendant acted in good faith in failing to

Pay Plaintiff as provided by the AMWA, Plaintiff is entitled to an award of prejudgment interest

at the applicable legal rate.

                             VD. TIDRD CAUSE OF ACTION
                            CLAIM FOR BREACH OF CONTRACT

        51.     Plaintiff repeats and realleges all previous paragraphs of this Complaint as though

fully incorporated in this section.

        52.     Plaintiff and Defendant entered into an employment agreement.

        53.     The employment agreement required Defendant to pay plaintiff after applying

chargebacks for any of Plaintiff's inaccurate estimates.

        54.     The Defendant breached the contract by applying chargebacks for work performed

prior to the Designer Agreement in violation of the employment agreement and by fabricating

reasons for chargeback in order to refuse Plaintiff proper payments.

        55.     Plaintiff properly performed under the employment contract at all times.


                                                  6
       Case 4:20-cv-00130-LPR Document 2 Filed 02/06/20 Page 7 of 10




       56.      Plaintiff has been damaged by Defendant's breach of the employment agreement.

       WHEREFORE, premises considered, Plaintiff prays that Defendant be summoned to

appear and answer herein and for judgment against Defendant as follows:

       a. That Defendant be summoned to appear and answer herein;

       b. An award of unpaid overtime wages for all hours worked in excess of forty in a

             workweek at a rate of one and one-half times the regular rate of pay under the FLSA;

       c. Equitable tolling of the FLSA statute of limitations;

       d. A declaratory judgment that the practices complained of herein are unlawful under the

             FLSA;

       e. An award of liquidated damages as a result of Defendant's willful failure to pay

             overtime wages for all hours worked in excess of forty hours in a workweek at a rate

             of time and one-half of the regular rate of pay pursuant to 29 U.S.C. § 216;

       f.    An Order pursuant to the AMWA awarding Plaintiff's unpaid overtime and any other

             damages or injunctive relief allowed by law;

       g. An Order awarding pre-judgment and post-judgment interest at the highest rates

             allowed by law;

       h. An Order compelling the accounting of the books and records of Defendant, at

             Defendant's own expense;

       1.    An award of costs and expenses of this action together with reasonable attorney's fees

             and an award of a service payment to the Plaintiff; and

       J·    Such other and further relief as this Court deems just and proper.




                                                  7
Case 4:20-cv-00130-LPR Document 2 Filed 02/06/20 Page 8 of 10




                                  Respectfully Submitted,

                                  Isl Melanie J. McClure
                                  Melanie J. McClure (ABN 97230)
                                  Dylan Botteicher (ABN 2017170)
                                  Cox, STERLING, McCLURE &
                                  VANDIVER, PLLC
                                  8712 Counts Massie Rd.
                                  North Little Rock, AR 72113
                                  T: (501) 954-8073
                                  F: (501) 954-7856
                                  E: mjmcclure@csmfirm.com
                                  E: djbotteicher@csmfirm.com
                                  ATIORNEYS FOR THE PLAINTIFF




                              8
         Case 4:20-cv-00130-LPR Document 2 Filed 02/06/20 Page 9 of 10




                        4>
                    Diamond Pools
                                   Designer Agreement
This is an Agreement between Stuart Pinson (owner of Pinson Pool Designs UC) and Diamond Pools LLC
(owned by Alan and Shelly Matheny). Designer Shall be paid at Gunite Draw        6"
                                                                             of the total for

each qualifying Contract/Agreement signed.

Supplied by Diamond Pools LLC will be a Subscription to Structure Studio, a Laptop Serial

# F6NOWU065939243, and office space/Design Center to work from, and Advertising to obtain new

leads.



                                  Responsibilities of Designer
    •    New Clients will be emailed and or written up on a lead sheet and Designer is to make
         contact/Appointment within 24 business hours.
    •    Items not priced correctly in Contract/Agreement and or price out sheet will have a chargeback
         of½ the value from price sheet and will be deducted from future Commission Checks.
    •    Once Contract/Agreement is signed the following items need to be turned in with
         Contract/Agreement before Job can be set for Construction; Pool Studio File to Alan and/or
         Shelly, Price out sheet completed and correctly corresponds to Contract/Agreement. detailed
         Blue Print on 11" x 1r laminated, selection sheet fill~ out with Customer initials verifying
         approval.
    •    Commission Checks will be paid after Gunite Check is collected and the Design and Price Sheet
         have been turned in and Approved by Alan or Shelly.
    •    Commission Request are Due by Wednesday 3 P.M. to be Paid the following Friday.
    •    Designers shall NOT use the Provided Computer/Laptop for personal use such as moonlighting,
         Designing for hire, selling Designs or any other use that Diamond Pools UC provides services for.
    •    Designers shall be responsible for his/her own Vehicle, Cell Phone, fuel, maintenance and
         insurance for their vehicle unless Authorized by Alan or Shelly and noted in this Agreement.
    •    Designer shall be Responsible for Communicating with Oients during Design, Selections and
         Construction till job is completed. This is to include visiting Construction site during all phases of
         Construction, Communicating to Client PRIOR to day Draw is due for Excavation, Gunite, Plaster
         and any other Addendums or Draw changes to Contract/Agreement.




                                                  EXHIBIT A
         Case 4:20-cv-00130-LPR Document 2 Filed 02/06/20 Page 10 of 10
..

     •   Designer shall be Responsible for Proper Designs to scale of Pool/Spa placement, and Permit
         Applications are drawn to scale correctly, sign off and initialed by Client for the location of the
         Pool, Spa placement in yard, Equipment location and Access Area or any other items designed
         and stated in Contract/Agreement.
     •   Designer shall be Responsible for filling out order form for Approval for Equipment, Tile, Coping
         and any special order items listed in Contract/Agreement.
     •   Designer shall be responsible for Researching Information for any Water Features, Fire Features,
         Retaining wans and any items in the Design, Priced out correctly and added to the Client
         Agreement/Contract and price out sheet.
     •   Designer shall be Responsible for any Change Orders/Addendums and collecting at time
         Addendum is written and signed by Client. Any Addendums sold by the Construction Manager,
         Service Manager or any employee of Diamond Pools UC. shall be eligible for a Commission and
         paid to those individuals.
     •   Any Information, Photos, Documents, emails, downloads of any manner added to the Memory
         or Hard drive of any Computer/laptop/lpad/Phone owned by Diamond Pools LLC induded the
         one assigned to Designer shall become the Property of Diamond Pools UC.
     •   The laptop Computer provided is not for Personal use. DO NOT add Personal content on any
         Computer owned by Diamond Pools LLC.
     •   Excel Price sheet is confidential information owned by Diamond Pools LLC and shall not be
         shared with anyone not approved by Alan and/or Shelly Matheny.
     •   The Price out sheet shall reflect any and all pricing in the Client Agreement/Contract.
     •   Termination for Theft of Property or Monies, Damage to any Property of Diamond Pools LLC.
         {with the exception of normal wear and tear), Sharing Client information with Competitors will
         result in those being deducted from any commissions owed from Diamond Pools LLC.
     •   If Designers employment has been Terminated, Designs created by said Designer will be paid a
         Design Fee of $750.00 If the Client did not build but was given a Design during there
         Employment. This will be paid after an Agreement/Contract has been signed by the Client. This
         agreement expires after three (3) years of Designers Termination date. If Designer is contacted
         after that date by Client and wishes to proceed with build, Designer is to Contact Diamond Pools
         and submit the information to obtain the Designer fee thereafter.
     •   If Designer/ Sub Contractor has been terminated but no offenses have been committed as
         stated above, Designer will be paid when Gunlte Check is turned in as per normal Diamond Pool
         Commission request Procedures for each Job Designer has a signed Agreement/Contract with
         the exception of back charges as stated above.

     I UNDERSTAND AND ACKNOWLEDGE THIS AGREEMENT.

     ~
